MANFORD, Judge,
dissenting.
I must dissent in this matter.
It is clear from the facts set forth in the majority that the practice of the Missouri Personnel Advisory Board is to decide employee disciplinary matters on a comparative basis of punishment or discipline between various employees rather than to enforce the rules and regulations applicable to public employers. The facts establish that Winter herein not only undertook con*204flicting employment with his state paid employment, but when confronted with the matter he lied about it.
It is incredible that a public agency could find, upon the evidence, that an employee attempted deception regarding his employment behavior, then rationalize that since he gained no monetary gain and since other employees had also been reprimanded (but in a different manner), the employee (Winter) was entitled to reinstatement and full salary.
The Board’s decision makes a mockery of the employment procedure of the state. In turn, the courts, by adoption of the majority view, have become a party to that mockery.
A close reading of finding no. 7 does not constitute, in my opinion, a “finding” as stated in the majority opinion.
I would reverse the judgment of the trial court and remand this case with instructions that the trial court direct the reinstatement of the original discharge of the employee.